Citation Nr: 9904393	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  96-43 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an effective date, prior to November 30, 1994, 
for the grant of service connection for post-traumatic stress 
disorder.  


WITNESSES AT HEARING ON APPEAL

Appellant and acquaintance


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from December 1970 to 
December 1974.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 1995 determination of the Honolulu, Hawaii, 
Department of Veterans Affairs (VA) Regional Office (RO), 
wherein the RO granted service connection for post-traumatic 
stress disorder (PTSD) and assigned a 30 percent evaluation, 
effective November 13, 1994.  In a June 1997 determination, 
the evaluation for PTSD was increased to 100 percent, 
effective November 30, 1994, pertaining to the date the 
veteran filed his claim.  

This case has been returned to the Board following its 
October 1997 remand to the RO.  The record shows that the 
medical records and personal hearing transcript sought 
pursuant to the remand have been obtained.  Accordingly, the 
case is ready for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's application for service connection for PTSD 
was received by the RO on November 30, 1994.

3.  The probative medical evidence shows that PTSD was 
diagnosed in April 1995.  


CONCLUSION OF LAW

The criteria for an effective date, prior to November 30, 
1994, for service connection for PTSD have not been met.  38 
U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.400 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran filed an application for compensation claiming 
service connection for PTSD, which the RO received on 
November 30, 1994.  The veteran followed-up his claim with a 
statement in December 1994 and attached documents with 
respect to treatment in 1983.  

An April 1983 VA fee-basis report from a private psychologist 
shows that the veteran sought treatment to control his temper 
and use of drugs.  The veteran associated his temper with 
experiences of early child abuse from his father.  The 
psychologist noted that experiences in Vietnam had not 
surfaced as a major factor in terms of the veteran's 
difficulties with his wife; however, all the predisposing 
characteristics were there.  The record contains VA letters 
dated in June and September 1983, which show that the veteran 
was authorized to receive private treatment pursuant to a 
"readjustment counseling contract."

An April 1995 VA examination report shows a diagnosis of 
chronic severe PTSD.  The examiner noted since service the 
veteran has been profoundly disturbed by his war stress.  The 
examiner opined that it was difficult to prognosticate the 
future of the veteran's symptoms, because he had just started 
outpatient therapy.  The record contains VA treatment records 
that show ongoing treatment for PTSD following the date of 
the VA examination.  

The veteran reported at his January 1997 personal hearing 
before a hearing officer that he was seen for psychiatric 
problems in 1983.  He noted that they did not know about PTSD 
at that time for him to apply for benefits.  



Criteria

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (1998).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received in VA. 38 C.F.R. § 3.1(r) (1998).  

An informal claim is any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from a claimant or his duly authorized 
representative.  38 C.F.R. § 3.155(a) (1998).  Moreover, a 
specific claim in the form prescribed by the Secretary of VA 
must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 C.F.R. 
§ 3.151(a) (1998).  

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (1998).  

The effective date for a direct service connection claim is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2)(i) (1998).

Analysis

The Board initially finds that the veteran has presented a 
well-grounded claim within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  He has presented a claim which is not 
inherently implausible.  The Board also finds that all 
relevant evidence has been obtained to the extent possible by 
the RO, and there is no further duty to assist the veteran in 
the development of facts pertinent to his claim for an 
earlier effective date.  Id.

In the instant case, an application for disability benefits 
for PTSD was received on November 30, 1994.  In Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994), the United States Court 
of Veterans Appeals (Court) held that in a case where the law 
is dispositive of the claim, it should be denied because of 
lack of legal entitlement under the law.  The applicable law 
provides that the effective date of an award of disability 
compensation shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  The 
record shows that the veteran did not file a claim for PTSD 
within one year of separation from service so the earliest 
effective date available to the veteran is the date of the 
receipt of the claim.  Id.

The veteran has not cited any legal authority, statute, 
regulation or Court case which would permit making the 
effective date of the award of service connection earlier 
than the date of the receipt of his claim.  The veteran 
asserts that his VA fee-basis treatment in 1983 shows that he 
was entitled to VA disability benefits at that time.  The 
Board finds that the 1983 treatment records do not establish 
an intent to apply for VA benefits.  The medical records 
indicate an intent to seek treatment for readjustment 
counseling for symptoms of chemical abuse, employment, and 
marital difficulties, rather than manifest an intent to apply 
for VA benefits.  

In terms of informal claims, the regulations contemplate a 
situation where a claim is transmitted to VA, which although 
not in the form of a formal application for VA benefits, is 
nonetheless a communication to VA which identifies the 
benefit that is sought.  See 38 C.F.R. §§ 3.151, 3.151.  The 
November 1994 application is the first indication of record 
of the veteran's intent to seek VA benefits for PTSD.  
Accordingly, the Board concludes that the date of the receipt 
of his formal application for VA benefits controls the 
effective date of his award of service connection.  


The regulations provide that the effective date for service 
connection is the date of receipt of claim, or date 
entitlement arose, whichever is later.  In the instant case, 
the April 1995 VA examination appears to be the first 
diagnosis of PTSD in the record.  Thus, the later of the date 
of entitlement and the receipt of the claim is the date of 
the April 1995 VA examination.  For these reasons and bases, 
the Board finds that an effective date, for a grant of 
service connection for PTSD, prior the date of the receipt of 
the claim for PTSD in November 1994 is not warranted.  An 
earlier effective date cannot be granted in absence of 
statutory authority.  See Shields v. Brown, 8 Vet. App. 351 
(1995).


ORDER

Entitlement to an effective date, prior to November 30, 1994, 
for service connection for PTSD is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

